IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 175 MM 2020
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MARK E. STEELE,                              :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.